Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2008 TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333 - 118398 SOUND REVOLUTION INC. (Name of Small Business Issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 3281 Chartwell Green Coquitlam, British Columbia V3E 3M9 Canada (Zip Code) Issuer's telephone number Former name, former address, and former fiscal year, if changed since last report Check whether the registrant (1) filed all reports required to be filed by sections 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: As of July 8, 2008, the registrants outstanding common stock consisted of 258,478 shares. Transitional Small Business Disclosure Format (Check one): YES þ NO ¨ 2 Table of Contents PART I - FINANCIAL INFORMATION 4 Item 1 Financial Statements 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4 Controls and Procedures 24 Part II - OTHER INFORMATION 26 Item 1 Legal Proceedings 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Submission of Matters to a Vote of Securities Holders 26 Item 5 Other Information 26 Item 6 Exhibits and Reports on Form 8-K 27 Signatures 28 3 PART I - FINANCIAL INFORMATION Safe Harbor Statement Certain statements in this filing that relate to financial results, projections, future plans, events, or performance are forward-looking statements and involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Sound Revolution Inc.s actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and the company assumes no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States of America. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Unless otherwise noted, all dollar references herein are in US dollars. Sound Revolution, Inc. (A Development Stage Company) May 31, 2008 Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Stockholders Equity (Deficit) F-3 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 4 Sound Revolution, Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (Unaudited) May 31, 2008 February 29,2008 $ $ ASSETS Current Assets Cash 1,387 1,794 Prepaid expenses and other assets 11,290 11,378 Total Current Assets 12,677 13,172 Investment (Note 3) 10,000 10,000 Property and Equipment (Note 4) 9,265 10,110 Web Site Development Costs (Note 4) 9,584 33,833 Music Rights 342 342 Total Assets 41,868 67,457 LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses 47,312 43,241 Note payable to related parties (Note 5) 476,592 443,493 Total Current Liabilities 523,904 486,734 Stockholders Equity (Deficit) Preferred Stock: 10,000,000 share authorized; none issued   Common Stock: 100,000,000 shares authorized, $0.0001 par value258,444 (February 29, 2008  258,444) shares issued and outstanding (Note 6) 26 26 Additional Paid-in Capital 352,822 352,822 Deficit Accumulated During the Development Stage (834,884) (772,125) Total Stockholders Equity (Deficit) (482,036) (419,277) Total Liabilities and Stockholders Equity (Deficit) 41,868 67,457 F-1 (The accompanying notes are an integral part of these consolidated financial statements) Sound Revolution, Inc. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) For theThree M onth For theThree Month Accumulated From Period Ended Period Ended June 4, 2001 (Date of Inception) May 31,2008 May 31, 2007 May 31,2008 $ $ $ Sales 131 86 5,366 Cost of Sales (226) (468) (7,576) Gross Margin (95) (382) (2,210) Expenses Directors fees  5,323 22,485 Marketing   56,972 Management fees (Note 5) 15,750 15,900 162,031 Professional fees 15,701 7,351 169,635 Research and development  30,273 77,629 Share based compensation  25,670 109,726 General and administrative 5,042 33,347 154,398 Interest expense  7,457 61,977 Depreciation 26,171  106,364 Total Expenses 62,664 125,321 921,217 Operating Loss (62,759) (125,703) (923,427) Other Income\(Loss) Gain on issue by subsidiary of its own shares outside the consolidated group  3  Non-controlling interest  70  Gain on write-off of debt   88,718 Loss on sale of subsidiary   (175) Net Loss (62,759) (125,630) (834,884) Net Loss Per Share  Basic and Diluted (0.24) (0.49) Weighted Average Shares Outstanding 258,444 255,247 F-2 (The accompanying notes are an integral part of these consolidated financial statements) Sound Revolution, Inc. (A Development Stage Company) Consolidated Statements of Stockholders Equity (Deficit) For the Period from June 4, 2001 (Date of Inception) to May 31, 2008 (Unaudited) DeficitAccumulated Common Stock AdditionalPaid-in During the Development Shares Amount Capital Stage Total # $ Balance  June 4, 2001 (Date of Inception)      Issuance of common stock for cash: June 15, 2001 190,476 19 781  800 June 27, 2001 47,619 5 7,249  7,254 August 31, 2001 167  905  905 Net loss for the period    (9,351) (9,351) Balance - February 28, 2002 238,262 24 8,935 (9,351) (392) Net loss for the year    (2,773) (2,773) Balance  February 28, 2003 238,262 24 8,935 (12,124) (3,165) Net loss for the year    (2,069) (2,069) Balance  February 29, 2004 238,262 24 8,935 (14,193) (5,234) Issuance of common stock for cash, July 2004 5,912 1 49,662  49,663 Issuance of common stock for professionalservices, July 2004 345  2,900  2,900 Net loss for the year    (42,380) (42,380) Balance  February 28, 2005 244,519 25 61,497 (56,573) 4,949 Issuance of common stock for professional services, July 2005 1,985  25,004  25,004 Net loss for the year    (68,578) (68,578) Balance  February 28, 2006 25 F-3 (The accompanying notes are an integral part of these consolidated financial statements) Sound Revolution, Inc. (A Development Stage Company) Consolidated Statements of Stockholders Equity (Deficit) For the Period from June 4, 2001 (Date of Inception) to May 31, 2008 (Unaudited) Deficit Accumulated During the Common Stock Additional Paid-in Development Shares Amount Capital Stage Total # $ Balance  February 28, 2006 25 Issuance of common stock for professional services, March 2006 357  5,250  5,250 Issuance of common stock for debt settlement,April 2006 72  1,000  1,000 Issuance of common stock for managementservices, June 2006 476  5,000  5,000 Issuance of common stock for professionalservices, July 2006 314  12,012  12,012 Issuance of common stock for research and development, July 2006 95  1,880  1,880 Issuance of common stock for consultingservices, July 2006 191  3,760  3,760 Issuance of common stock for consultingservices, August 2006 100  1,974  1,974 Issuance of common stock for research and development, August 2006 80  1,508  1,508 Issuance of common stock for consultingservices, August 2006 216  4,855  4,855 Issuance of common stock for managementservices, August 2006 52  1,364  1,364 Issuance of common stock for management services, August 2006 600  15,623  15,623 Issuance of common stock for managementservices, August 2006 138  3,702  3,702 Issuance of stock for consulting services,September 2006   2,464  2,464 Issuance of stock options for management services, September 2006   48,300  48,300 Issuance of common stock for webdevelopment services, September 2006 476  12,000  12,000 Issuance of common stock for capitalequipment, September 2006 538  13,560  13,560 Issuance of common stock for research anddevelopment, September 2006 124  2,392  2,392 Issuance of common stock for promotionalservices, September 2006 714  6,300  6,300 Issuance of stock options for consultingservices, October 2006   3,843  3,843 Issuance of stock options for directors fees,November 2006   38,200  38,200 Issuance of common stock for promotionalservices, November 2006 1,905  21,600  21,600 Issuance of common stock for research and development, December 2006 354  5,948  5,948 Net loss for the year    (415,178) (415,178) Balance  February 28, 2007 25 F-4 (The accompanying notes are an integral part of these consolidated financial statements) Sound Revolution, Inc. (A Development Stage Company) Consolidated Statements of Stockholders Equity (Deficit) For the Period from June 4, 2001 (Date of Inception) to May 31, 2008 (Unaudited) Accumulated Additional During the Common Stock Paid-in Development Shares Amount Capital Stage Total # $ Balance  February 28, 2007 25 Issuance of stock options for management services, March 2007   10,622  10,622 Issuance of common stock for managementservices, April 2007 3,571 1 22,499  22,500 Issuance of stock options for directors fees,May 2007   6,297  6,297 Issuance of common stock for consultingservices, June 2007 763  7,368  7,368 Issuance of common stock for directors fees,July 2007 350  5,000  5,000 Issuance of common stock for directors fees,September 2007 454  2,000  2,000 Net loss for the year    (231,796) (231,796) Balance  February 29, 2008 258,444 26 352,822 (772,125) (419,277) Net loss for the period    (62,759) (62,759) Balance  May 31, 2008 (Unaudited) 26 F-5 (The accompanying notes are an integral part of these consolidated financial statements) Sound Revolution, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) For th e For the Accumulated From Three Month Three Month June 4, 2001 Period Ended Period Ended (Date of Inception) May 31, 2008 May 31, 2007 to May 31, 2008 $ $ $ Operating Activities Net loss for the period (62,759) (125,630) (834,884) Adjustments to reconcile net loss to net cash used in operating activities Depreciation expense 26,171 5,430 106,364 Write-off of outstanding debt   (88,718) Shares issued for services  22,500 164,941 Stock options issued in exchange for services  25,670 109,726 Change in operating assets and liabilities Prepaid expenses and other assets 88 (8,351) (11,290) Accounts payable and accrued expenses 4,071 7,458 137,030 Net Cash Used In Operating Activities (32,429) (66,781) (416,831) Investing Activities Purchase of music rights   (291) Purchase of office equipment   (14,818) Web site development costs (1,077)  (96,887) Investment   (10,000) Net Cash Flows Used In Investing Activities (1,077)  (121,996) Financing Activities Advances from related parties 33,099 71,146 415,560 Proceeds from issuance of common stock   63,622 Net Cash Flows Provided By Financing Activities 33,099 71,146 479,182 (Decrease) Increase in Cash (407) 4,365 1,387 Cash - Beginning of Period 1,794 6,974  Cash - End of Period 1,387 11,339 1,387 Non-cash Investing and Financing Activities Common stock issued for property and equipment   13,560 Common stock issued for debt settlement   1,000 Supplemental Disclosures Interest paid   1,082 Income taxes paid    F-6 (The accompanying notes are an integral part of these consolidated financial statements) 1. Nature of Operations and Continuance of Business Sound Revolution, Inc. (the "Company"), was incorporated under the laws of the State of Delaware. While the Company sponsored one marketing event to promote its intended purpose in fiscal year 2004 and has begun to realize nominal revenues from its website, it continues to be in the development stage. The Company is planning to pursue the business of providing tools and services for music distribution and promotion and is currently designing a website for this purpose. The Company has two wholly-owned subsidiaries: (i) Sound Revolution Recordings, Inc., which was incorporated in British Columbia, Canada on June 20, 2001, for the purpose of carrying on music marketing services in British Columbia, and (ii) Charity Tunes, Inc., which was incorporated in the State of Delaware on June 27, 2005 for the purpose of operating a website for the distribution of songs online. Going Concern As shown in the financial statements, the Company is in the development stage and has not yet developed a commercially viable product or generated significant revenues from their intended business activities. In addition, the Company has incurred losses since inception resulting in a net accumulated deficit of $834,884 at May 31, 2008, and has used cash of $416,831 in operating activities since inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company will need additional working capital to continue or to be successful in any future business activities. Therefore, continuation of the Company as a going concern is dependent upon obtaining the additional working capital necessary to accomplish its objective. Management plans to seek debt or equity financing, or a combination of both, to raise the necessary working capital. The Company expects that its cash requirements over the next 12 months will not exceed $2,000,000. A major stockholder and a company controlled by the Company's CFO have agreed to make loans to the Company ($474,342 has been drawn through May 31, 2008) to meet part of its capital requirements for that period. For the balance of working capital it requires for the next 12 months, the Company plans to generate cash from the sale of stock to the public and existing stockholders. When possible, the Company plans to issue stock for professional services it may require, except for services provided by the Companys independent auditor. The accompanying financial statements do not include any adjustments to the recorded assets or liabilities that might be necessary should the Company fail in any of the above objectives and is unable to operate for the coming year. 2. Summary of Significant Accounting Principles Basis of Presentation and Principles of Consolidation These consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States and are presented in US dollars, unless otherwise noted, and include the accounts of the Company and its subsidiaries, Sound Revolution Recordings, Inc., and Charity Tunes, Inc. All inter-company accounts and transactions have been eliminated. The Companys fiscal year end is February 28. Interim Period Consolidated Financial Statements The interim period consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the "SEC" ). Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations. The interim period consolidated financial statements should be read together with the audited consolidated financial statements and accompanying notes included in the Company's audited consolidated financial statements for the year ended February 29, 2008. In the opinion of the Company, the unaudited consolidated financial statements contained herein contain all adjustments (consisting of a normal recurring nature) necessary to present a fair statement of the results of the interim periods presented. Cash Cash consists of funds held in checking accounts at a bank in Canada. F-7 (The accompanying notes are an integral part of these consolidated financial statements) 2. Summary of Significant Accounting Principles (Continued) Music Rights In February 2003, the Company purchased for $298 ($400 Canadian) the rights to represent a musician artist in the release of his first musical album. The artist is also an officer of the Company. Music rights include non-inclusive use of and distribution rights to the songs in various multi-media formats from the musician's first album. The music rights will be tested at least annually for impairment. There has been no impairment of music rights in any of the periods presented. The cost of the music rights will be expensed upon the release of the musician's first album and realization of the related royalties. The cost of music rights will not be carried beyond expiration of the license term on August 31, 2009. Changes in foreign exchange rates since acquisition increased the carrying cost to $342. Impairment of Long-Lived Assets In accordance with FAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets , management tests long-lived assets to be held and used for recoverability whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. No impairment of intangible assets was recorded during 2008 and 2007. Property and Equipment Property and equipment, consisting primarily of office equipment, is stated at cost and is depreciated using the straight-line method over the estimated lives of the related assets of five years. Website Development Costs Website development costs are accounted for in accordance with Emerging Issues Task Force EITF 00-2, Accounting for Web Site Development Costs, with applicable guidance from AICPA statement of Position 98-1, Accounting for the Costs of Computer Software Developed or Obtained for Internal Use. The Companys internal website development processes are relatively short-term in nature. The costs incurred in the preliminary stages of development are expenses as incurred. Once an application has reached the development stage, internal and external costs, if direct and incremental, will be capitalized and amortized, on a straight-line basis over the estimated useful life, if management believes such costs are significant. Maintenance and enhancement costs are typically expensed as incurred unless such costs relate to substantial upgrades and enhancements to the website that result in added functionality in which case the costs will be capitalized and amortized on a straight-line basis, over the estimated useful life, if management believes such costs are significant. Website development costs are amortized using the straight-line method over the estimated useful life of one year. Revenue Recognition and Cost of Revenue The Company recognizes revenue from the online sale music in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104, Revenue Recognition in Financial Statements. The Company accounts for revenue as a principal using the guidance in EITF 99-19, 
